DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/29/2021. As directed by the amendment: claims 1, 5, 7, 9, 11 and 16 have been amended; claims 4, 14 and 15 have been cancelled.  Thus, claims 1-3, 5-13 and 16 are presently pending in this application.
Allowable Subject Matter
Claims 1-3, 5-13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fail to teach or render obvious a heated massager comprising all the elements as substantially recited in claim 16 and in combination with all the elements and structural and functional relationship as claimed in independent claims 1 and 16, and further including a controller coupled to a front of the housing, the controller being operationally coupled to the microprocessor wherein the controller is positioned for inputting commands into the microprocessor for selectively actuating the vibrators and the heating elements, the controller comprising a first button, a second button, and a third button, the first button, the second button, and the third button being selectively depressible wherein the first button is configured for depressing for selecting either the plurality of vibrators or the plurality of heating elements for adjustment, wherein the second button is configured for depressing for increasing the degree of vibration of the plurality of vibrators or the level of heating of the plurality of heating elements, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/QUANG D THANH/Primary Examiner, Art Unit 3785